Scott, Justice.
The defendant (plaintiff in error) was tried upon an information, found guilty of the' crime of burglary and sentenced to the penitentiary for a term of years.
i. The defendant assigns as error the denial of his motion to quash the panel of petit jurors. The bill of exceptions recites “That before proceeding to the examination of witnesses the defendant by his attorney, J. PI. Ryckman, filed a motion to quash the panel of jurors,” and after reciting the evidence and proceedings taken upon the hearing of the motion, further says: “thereupon the court denied said motion to quash said panel and directed the trial to *274proceed, to which order the defendant then and there excepted. Be it further remembered that thereupon to maintain the issues upon the part of the state the following witnesses were sworn and testified, to-wit:” Then follows the evidence given upon the trial. It will be. noticed that the record is silent as to when the motion to quash with reference to swearing the jury was made. It is elementary that when a jury is sworn without objection the defendant in a criminal case waives all irregularities in the manner and method of selecting the panel known to him at .the time. It does not appear from the record that the objection to the jury or the motion to quash was based upon facts known to him before or which had come to defendant’s knowledge after the jury was sworn. While the record is silent as to whether the motion was timely, every presumption will be indulged that the ruling was correct, and further that had the motion been made at the proper time, based upon substantial reasons, it would have been granted. It not appearing affirmatively from the bill ,of exceptions, which was prepared and presented for allowance by defendant’s attorney, that the motion to quash the panel was made before the jury was sworn, and there being no showing to authorize the court to entertain the motion thereafter, the ruling of the court must be presumed to have been correct.
2. At the close of the State’s case the defendant moved the court to instruct the jury to find the defendant not guilty, which motion was denied. This ruling of the court is assigned as error and may be considered in connection with another assignment of error, viz.: that the verdict is not sustained by sufficient evidence. The information charges that the defendant did “unlawfully, feloniously and burglariously break and enter into the dwelling house of Alexander Swanson and B. F. Roberts there situate and did then and there commit a felony, to-wit: did feloniously take, steal and carry away one bridle of the value of thirty dollars, and one overcoat of the value of five dollars, the personal property of said B. F. Roberts, then and there *275being, contrary to the form, force and effect of the statute in such case made and provided and against the peace and dignity of the State of Wyoming.”
The only evidence offered in the case is that offered by the State. It app.ears from the record that there was evidence tending to prove that Alex Swanson had filed under the provisions of the United States land laws on a homestead in Fall River Basin, Uinta County, Wyoming; that he had constructed a log cabin upon the land and which was used and occupied as a dwelling house; that the country was sparsely settled; that he followed the occupation of trapping in the winter; that he had a partner, Mr. Roberts, in trapping during the fall and winter of 1904, who had for a short time prior to the alleged burglary lived and occupied the cabin with him; that Roberts had a trunk in the cabin which contained among other things traps, dies and an auger belonging to Swanson, and also clothes, including an overcoat, and a hair bridle belonging to Roberts; that about noon of November 25, 1904, Swanson and Roberts locked the cabin in which was the trunk and its contents, the trunk being locked, and started with a team to go to New Fork, distant from sixty to seventy miles, for the purpose of trapping. They traveled about three miles on a trail to a' good camping ground on the main road and camped for the night. Between sundown and dark the defendant stopped at the camp and conversed with them. He was driving a team, a bay and a brown horse, and said he was hauling lumber to Fall River Basin and that he was working for a man who lived about 'twelve miles beyond Swanson’s cabin, was going to his place and left in that direction. The camp was the nearest defendant would be to the cabin on the main traveled road, and was the nearest to the cabin that he was seen. They invited him to stay over night, but he declined, saying that he had some riding to do the next day. Swanson and Roberts saw defendant the next morning when he was passing near the camp going in an opposite direction out *276of the basin. Swanson never went back to the cabin; he and Roberts continued their journey to New Fork country, and between Christmas and New Year’s the latter returned to the homestead. Roberts corroborates Swanson’s testimony and further says: that he arrived at the homestead on New Year’s day and found the cabin burned; that there was about a foot of snow on the ground, including that where the cabin had stood; that he went to a neighbor’s ' and that he and two men came back the next day and shoveled the snow off and found in the ashes the frame of 'the trunk and the lock, the hasp of which was bent and twisted and hanging to the frame of the trunk. John Steel testified that on December 17, 1904, the defendant rode into South Pass with him and that the defendant then had the hair bridle and offered to sell it to him; that defendant then told witness that he thought the sheriff was after him and upon inquiry as to what for, defendant said for “taking a bob-sled.” ' William Cole testified that he knew defendant in December, 1904, and January, 1905, and that defendant was during that time going- under the name of George Roberts; witness identified the coat as the one defendant had been wearing, and also stated that the morning the defendant was arrested he did not want to claim the coat. The name of Roberts, the true owner of the coat, was stamped or marked on the pocket when it was stolen and remained so marked while in defendant’s possession up to and at the time of the trial and was in part identified by such mark by the owner. J. J. Marin testified that defendant came into South Pass on the evening of December 17 with the witness Cole, stayed over night, and the next morning he bought the hair bridle from the defendant. Steve Wade testified that he had talked with the defendant at the jail before the trial and the latter said to him he did not think he could get out of his trouble, that the evidence was too strong in regard to the bridle. The value of the coat and bridle was proven to be thirty-five dollars.
*277It is urged that the evidence did not establish the corpus delicti. It is, of course, necessary in a charge of burglary to prove the breaking and entering with intent to steal. Defendant presents some decisions which hold that the possession of property shown to have been recently stolen is competent evidence, though not in itself sufficient to convict of burglary. There is no question of the correctness of such rule when the State relies upon the bare possession unaccompanied by other evidence for a conviction. This is not a case of naked possession of property shown to have been recently stolen, but there was other and sufficient evidence, upon the charge of larceny, of the proximity to the place, fleeing out of the country, going under an assumed name, his exclusive -possession of the stolen property and other acts and statements indicative of guilt. The cabin must have been entered and the goods taken from the trunk before the cabin was burned and the evidence was competent for the purpose of identifying the defendant as the one who entered the cabin and also to show his felonious intent in so doing. If these facts were establised they were circumstances to be considered by the jury together with all the other evidence in the case in determining whether the accused was guilty of the crime of burglary. The court properly instructed the jury that “All these facts and circumstances, so far as they have been proved, are proper to be taken into account by the jury, together with all the other evidence in the case, in determining how far the possesion of the property by the accused, if it has been proved, tends to show his guilt.” That burglary need not be shown by direct evidence is well established. Indeed, in nearly all cases of this class, the prosecution must rely upon circumstantial evidence, and the probative force of the evidence offered must be and is exclusively for the jury. We perceive no error in the record and the judgment will be affirmed. Affirmed.
Potter, C. J., and Beard, J., concur.